Citation Nr: 1224228	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  04-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran had active duty service from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that in pertinent part, denied the above claim.

In April 2003, the Veteran testified before a local hearing officer; a transcript of this hearing is associated with the claims file.

This matter was previously before the Board in September 2006 and July 2009, at which time it was remanded for further evidentiary development.  In a March 2011 decision, the Board, in part, declined to reopen the claim of service connection for a psychiatric disorder.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).

In February 2012, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacated only that portion of the Board's March 2011 decision that declined to reopen the claim of service connection for a psychiatric disorder, and remanded the matter for action consistent with the Joint Motion.  A copy of the Joint Motion and Order are associated with the claims file.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties specifically noted that the Board's July 2009 Remand instructions included notifying the Veteran of how to reopen his claim of service connection, but that the September 2009 notice letter indicated that the matter involved new and material evidence but only provided notice on how to substantiate a claim of service connection.  The parties concluded that the Veteran has not been advised on how to reopen a claim of service connection or what type of evidence he should submit.  Consequently, the Veteran must be provided notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate notice requires looking at the bases for the prior final denial, and providing notice that describes the evidence needed to establish the element or elements that were required but insufficient in the prior decision.  In this regard, the October 2000 decision denied service connection for schizophrenia as the evidence was not relevant to whether schizophrenia was incurred in or otherwise related to the Veteran's service.  The Veteran must be notified of this, and that he needs to submit evidence in support of his assertion that schizophrenia initially manifested in service or is otherwise related to service.

The Joint Motion stated that pertinent private treatment records from Olive View Hospital in 1985 were identified by the Veteran but not sought, and that these records should be obtained on remand.

It was also noted that the Veteran's personal hearing in April 2003 was inadequate since it focused solely on one theory of entitlement (i.e., that the psychiatric disorder is secondary to spina bifida).  The parties indicated that the hearing officer did not address how the Veteran could substantiate the claim of service connection or state that the Veteran should submit evidence that the claimed disability began during service or is otherwise related to service.  Due to these omissions, it was concluded that the hearing did not comply with 38 C.F.R. § 3.103(c)(2), and that the Board must determine whether the Veteran wants another hearing and, if so, ensure that it complies with VA regulations.  However, as the Veteran's attorney in March 2012 has since requested a video conference hearing, it is unnecessary for the Board to make any determination whether another hearing is desired.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall send the Veteran proper notice that complies with Kent v. Nicholson, 20 Vet. App. 1 (2006) and ensure the notice includes how to reopen a claim and what evidence should be submitted.  This notice must specifically inform the Veteran that the October 2000 decision denied service connection for schizophrenia because the evidence was not relevant to whether schizophrenia was incurred in or otherwise related to the Veteran's service.  The RO/AMC must also notify the Veteran that he needs to submit evidence in support of his assertion that schizophrenia initially manifested in service or is otherwise related to service.

2.  The RO shall take appropriate steps to obtain copies of non-VA treatment records from Olive View Hospital during the early part of 1985.  The Veteran shall be notified that he may submit clinical records and medical evidence in support of his claim.

If the requested records are not available, or if the search for these records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran must be informed in writing. 

3.  The RO shall then schedule the Veteran for a video conference hearing.  The RO shall notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).

4.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board or the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


